Honorable Bobby Newman State Representative Vice Chairman Legislative Council State Capitol Bldg., Room 315 Little Rock, AR  72201
Dear Representative Newman:
This is in response to your request for an opinion on the following questions.
   1. Is it legal to pay a part-time employee from regular salary appropriations?
   2. Is it legal to pay a full-time employee out of an extra-help appropriation for any portion of a fiscal year even though that employee will ultimately work more than 1000 years [hours] in that fiscal year?
In response to your first question, research has not revealed any statutory or case law that prohibits a part-time employee from being paid from regular salary appropriations.  Also, in regard to your second question, there appears to be no prohibition against a full-time employee being paid out of extra help appropriations even though that employee may ultimately work more than 1000 hours in a fiscal year, provided the appropriation is not exceeded.
I do not believe it is proper to combine salary appropriations for the benefit of an individual employee.  For example, if the appropriations were structured as line items and the line item maximum for a regular employee was $20,000 you could not combine that maximum with an additional $5,000 from an extra help appropriation in order to pay a salary of $25,000.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General E. Jeffery Story.